Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the claims filed 01/25/2019. Claims 1-9 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an operation control unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in a case where accumulation of packages loaded on a set of autonomous mobile objects” in lines 12-13. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “accumulation” in claim 1 is described in paragraph 10 of the specification “may refer to transferring packages loaded on the autonomous mobile objects to one autonomous mobile object.” The word “may” 
Claim 4 recites the limitation "the same collection and delivery base" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of “a collection and delivery base” in claim 4 or in claim 1, from which claim 4 depends. This makes the claim indefinite, as it is unclear what collection and delivery base the claim is referring. 
Claim 5 recites the limitation “based on a cost reduces by the accumulation of the packages and a cost increased by the accumulation of the packages” in lines 3-4. As it is written, it is unclear whether the first cost and second cost are the same costs, or different costs. This makes the claim indefinite, as it is unclear how the claim language is meant to be interpreted. The examiner is interpreting the first and second costs as different costs for the purpose of examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai US 20170011340 A1 (“Gabbai”) in view of Felder et al. US 20030165373 A1 (“Felder”).
	Regarding Claim 1. Gabbai teaches a collection and delivery system, comprising: 
	a plurality of autonomous mobile objects each configured to perform at least one of collection and delivery of a package, the autonomous mobile objects each including 
	a loading portion in which the package is allowed to be loaded (FIG. 3 shows a number of unmanned aerial vehicles (drones) collecting and delivering goods, with a drone at 310 holding a package at 340, indicating a portion in which the package is to be loaded. The drones may also have the functionality to pick up one or more packages using either a latch mechanism, hook, claw, adhesive, vacuum mechanism, etc. [paragraph 43]), and 
	an operation control unit configured to perform autonomous movement based on an operation instruction (A delivery route module provides route identification functionality and can use a processor of the drones to determine the delivery route to the package drop-off destination [paragraph 65]); and
	a server apparatus (FIG. 1 shows an API server at 120 and a web server at 112) including circuitry configured to 
	collect mobile object information that is information about the autonomous mobile objects, and 
	generate the operation instruction to the autonomous mobile objects, wherein the circuitry is configured to 
	determine whether, a specified condition is satisfied (the specific condition is that the drones have been delivered to the specific public infrastructure terminal [paragraph 32]), the set of the autonomous mobile objects existing in a specified range (The drones have a limited range due to battery limits [paragraph 20], and in one embodiment, if the system determines that an item is ineligible for drone delivery due to falling outside of this range, an indicator may give a message such as “address is outside of drone delivery range” [paragraph 124]) and including two or more autonomous mobile objects included in the plurality of autonomous mobile objects (FIG. 3 shows four drones connected to the same network using the same bus), and 
	to generate the operation instruction such that the set of the autonomous mobile objects performs the accumulation of the packages at a specified point when the specified condition is determined to be satisfied (In at least one embodiment, the delivery system communicates an instruction to the drones to deliver packages from an identified public infrastructure terminal to the drop-off destination using the drone delivery route [paragraph 29]. This is done after the drone has arrived at the terminal so that the route can be based on local route information to determine the best route for delivery [paragraph 28]).
	Gabbai does not teach:
	Satisfaction of the specific condition is determined in a case where accumulation of packages loaded on a set of the autonomous mobile objects at one of the autonomous mobile objects.
	However, Felder teaches:
	Satisfaction of the specific condition is determined in a case where accumulation of packages loaded on a set of the autonomous mobile objects at one of the autonomous mobile objects (A pick up and delivery system in which a pallet serves as a loading place where material is delivered by robots and placed on at least one pallet [Claim 1]. FIG. 1 shows a robot at 10 approaching a drop off table top at 18, with a pallet at 20 that can be loaded onto the robot at 10 [paragraph 59], so a plurality of robots load material onto a pallet, and a new robot picks up the pallet containing multiple payloads. The method of picking up and delivering articles on a pallet includes having the robot follow a predetermined course through multiple fixed stations, until the route is complete (specific condition) [claim 34]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gabbai with satisfaction of the specific condition is determined in a case where accumulation of packages loaded on a set of the autonomous mobile objects at one of the autonomous mobile objects as taught by Felder so as to combine multiple trips to the same destination into one. 
	Regarding Claim 2. Gabbai in combination with Felder teaches the collection and delivery system according to claim 1. 
	Gabbai also teaches:
	wherein 
	the specified condition is a condition related to a variation amount of a transportation cost varied by the accumulation of the packages (The specified condition being arriving at the specific public infrastructure terminal, the drone delivery route is determined by finding a minimum or near-minimum route distance for delivery [paragraph 29]).
	Regarding Claim 3. Gabbai in combination with Felder teaches the collection and delivery system according to claim 2. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine whether the specified condition is satisfied, based on mobile object information corresponding to the autonomous mobile objects in the set (In an emergent based delivery system, local servers can determine drone delivery routes once a package and a drone arrive at a terminal by using local geolocation data to determine the route [paragraph 32]. In addition to satisfying the condition of the drones arriving at the terminal, the system can also check to ensure that enough drones have arrived to deliver the number of packages [paragraphs 32-33]).
	Regarding Claim 4. Gabbai in combination with Felder teaches the collection and delivery system according to claim 1. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine that the specified condition is satisfied when all the autonomous mobile objects included in the set are destined to the same collection and delivery base (the specific condition is that the drones have been delivered to the specific public infrastructure terminal [paragraph 32]. The system can also check to ensure that enough drones have arrived to deliver the number of packages [paragraphs 32-33]).
	Regarding Claim 5. Gabbai in combination with Felder teaches the collection and delivery system according to claim 2. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine whether the specified condition is satisfied, based on a cost reduced by the accumulation of the packages and a cost increased by the accumulation of the packages (Delivery parameters with a predetermined weight are used by the delivery route module to determine the drone delivery route [paragraph 97]. These costs include flight time, shortest distance, battery drain, etc. When the specified condition (arrival at the terminal) is satisfied, the battery drain of the drones will begin to increase once the drones pick up the package, and the distance to their destination will decrease when they reach the terminal, which is intended to be the closest terminal to the intended destination [paragraph 26]).
	Regarding Claim 6. Gabbai in combination with Felder teaches the collection and delivery system according to claim 2. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to generate the operation instruction instructing package collection in accordance with a specified schedule or in response to a request from a user (The delivery system instructs a delivery route to a drone in response to a user’s request for drone delivery [paragraph 52]).
	Regarding Claim 8. Gabbai in combination with Felder teaches an information processing apparatus, comprising circuitry configured to: 
	collect information about a plurality of autonomous mobile objects each configured to perform at least one of collection and delivery of a package (FIG. 3 shows a number of drones collecting and delivering goods as part of a delivery system. In some embodiments, the system employs an “emergent” based delivery system wherein local servers determine drone routes by using local geolocation data to determine a drone delivery route. A bus delivers a number of drones to a specific public infrastructure terminal [paragraph 33]. The server can also identify information about the vehicles such as when a drone has delivered a package and returned to a terminal, a vehicle that can pick up the drone, and when the drone has been picked up by the bus [paragraph 32]); 
	generate an operation instruction to the autonomous mobile objects; 
	determine whether, in a case where accumulation of packages loaded on a set of the autonomous mobile objects at one of the autonomous mobile objects in the set is performed, a specified condition is satisfied (In some embodiments, the system employs an “emergent” based delivery system wherein local servers determine drone routes by using local geolocation data to determine a drone delivery route. A bus delivers a number of drones to a specific public infrastructure terminal [paragraph 33]. The server can also identify information about the vehicles such as when a drone has delivered a package and returned to a terminal, a vehicle that can pick up the drone, and when the drone has been picked up by the bus [paragraph 32]), the set of the autonomous mobile objects existing in a specified range (The drones have a limited range due to battery limits [paragraph 20], and in one embodiment, if the system determines that an item is ineligible for drone delivery due to falling outside of this range, an indicator may give a message such as “address is outside of drone delivery range” [paragraph 124]) and including two or more autonomous mobile objects included in the plurality of autonomous mobile objects (FIG. 3 shows four drones connected to the same network using the same bus); and 
	generate the operation instruction such that the set of the autonomous mobile objects performs the accumulation of the packages at a specified point when the specified condition is determined to be satisfied (In at least one embodiment, the delivery system communicates an instruction to the drones to deliver packages from an identified public infrastructure terminal to the drop-off destination using the drone delivery route [paragraph 29]. This is done after the drone has arrived at the terminal so that the route can be based on local route information to determine the best route for delivery [paragraph 28]).
	Regarding Claim 9. Gabbai in combination with Felder teaches the information processing apparatus according to claim 8.
	Gabbai also teaches:
	The specified condition is a condition related to a variation amount of a transportation cost varied by the accumulation of the packages (The specified condition being arriving at the specific public infrastructure terminal, the drone delivery route is determined by finding a minimum or near-minimum route distance for delivery [paragraph 29]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gabbai US 20170011340 A1 (“Gabbai”) and Felder et al. US 20030165373 A1 (“Felder”) as applied to claim 6 above, and further in view of Cantrell et al. US 20190019143 A1 (“Cantrell”).
	Regarding Claim 7. Gabbai in combination with Felder teaches the collection and delivery system according to claim 6. 
	Gabbai also teaches:
	wherein 
	the circuitry is configured to determine, a fee corresponding to the package collection, and charge the fee to the user (FIG. 13 displays an example device showing details for a user to request drone delivery [paragraph 123]. Item attributes are shown at box 1350. One of these attributes is a cost shown to be $10.99, and another attribute is the quantity of packages [FIG. 3]. In one specific example, the user submits his or her payment information on a website when the user makes the delivery request [paragraph 23], wherein the fee is determined based on the cost of each package).
	Gabbai does not teach:
	The fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection.
	However, Cantrell teaches:
	The fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection (FIG. 4 shows a user interface displaying the products the user has ordered, wherein a total cost is shown to be collected after the delivery, and the amount is based in part on the quantity of the items as a “unit cost” shown at 404).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gabbai with the fee is based on an amount of packages loaded on an autonomous mobile object that performs the package collection as taught by Cantrell so as to allow the fee charging system to charge a fee to the user based in part on the number of packages delivered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664